     Case 2:19-cv-01385-WSS-MPK Document 106 Filed 11/16/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


COREY BRACEY,

                      Plaintiff,                          Civil Action No. 2:19-cv-1385

       v.                                                 Hon. William S. Stickman IV
                                                          Hon. Maureen P. Kelly
COREY VALENCIA, et al,

                      Defendants.


                               OMNIBUS ORDER OF COURT

       Plaintiff Corey Bracey brought this pro se civil rights and defamation action pursuant to
42 U.S.C. § 1983 as a result of an altercation with correctional officers at the State Correctional
Institution (“SCI”) – Greene. (ECF No. 8). The case was referred to Magistrate Judge Maureen
P. Kelly for pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. §
636(b)(1), and Local Rules of Court 72.C and 72.D.
       The first matter pending before the Court is the Corrections Defendants’ Motion to
Dismiss Amended Complaint filed by Defendants Corey Valencia (“Valencia”), Christopher
Colgan (“Colgan”), and Lieutenant Morris (“Morris”) (collectively, “Corrections Defendants”)
(ECF No. 56). Corrections Defendants argue that Plaintiff’s claims against Colgan and Morris as
well as his conspiracy claims are time-barred by the two year statute of limitation applicable to
claims asserted under § 1983. Next, they argue that Plaintiff’s conspiracy claim should be
dismissed for failure to state a claim. Lastly, they argue that Plaintiff’s § 1983 claim against
Morris should be dismissed for failure to allege sufficient facts to state a claim against him.
Magistrate Judge Kelly, by October 22, 2020 Report and Recommendation, recommended that
the Court deny the motion to dismiss as to the conspiracy claims against the Corrections
Defendants and the separate claims against Morris and Colgan on the basis that they are barred
by Pennsylvania’s statute of limitations. (ECF No. 101, pp. 5-8). However, she recommended
the dismissal of Plaintiff’s conspiracy claim without prejudice for him to file a Second Amended
Complaint to correct the deficiencies with this claim, if possible. (ECF No. 101, pp. 8-9). She
also recommended that the Court deny the motion as to Morris based on the lack of personal

                                                1
     Case 2:19-cv-01385-WSS-MPK Document 106 Filed 11/16/20 Page 2 of 3




involvement in the alleged violation of Plaintiff’s Eighth Amendment rights. The parties were
given until November 9, 2020 to file objections. (ECF No. 101). No objections were filed.
Therefore, the Court will not disturb Magistrate Judge Kelly’s conclusions in her Report and
Recommendation and hereby ADOPTS the Report and Recommendation (ECF No. 101) as its
Opinion.
       The second matter pending before the Court are the Motions to Dismiss that were filed on
behalf of Defendants Garcia Clinical Laboratory (“Garcia”) and Lorenz P. Kielhorn (“Kielhorn”)
(ECF No. 60), William G. Finn (“Finn”) and Ward Medical Laboratory (“Ward”) (ECF No. 63),
and McClaren Medical Laboratory (“McClaren”) and Dennis W. Spencer (“Spencer”)
(collectively, “the Medical Defendants) (ECF No. 66). By separate October 22, 2020 Report and
Recommendation, Magistrate Judge Kelly recommended the dismissal with prejudice of the
defamation and Fourteenth Amendment claims against these Defendants. (ECF No. 102, pp. 9-
11). However, she recommended Plaintiff be granted leave to file a Second Amended Complaint
to cure the deficiencies, if possible, with his attempted negligence and/or third-party beneficiary
contract claims. (ECF No. 102, pp. 8-9). The parties were given until November 9, 2020 to file
objections. (ECF No. 102). No objections were filed. Therefore, the Court will not disturb
Magistrate Judge Kelly’s conclusions in her Report and Recommendation and hereby ADOPTS
the Report and Recommendation (ECF No. 102) as its Opinion.
       The last matter pending before the Court is Plaintiff’s Motion Pursuant to Pa. R. Civ. P.
1042.6.    (ECF No. 71).      Magistrate Judge Kelly, in her October 22, 2020 Report and
Recommendation (ECF No. 102), recommended the motion be denied as moot. The parties were
given until November 9, 2020 at the latest to file objections. (ECF No. 102). No objections
were filed. Therefore, the Court will not disturb Magistrate Judge Kelly’s conclusions in her
Report and Recommendation and hereby ADOPTS the Report and Recommendation (ECF No.
102) as its Opinion.
       AND NOW, this 16th day of November 2020, the Court hereby GRANTS IN PART and
DENIES IN PART Defendants’ Motions to Dismiss (ECF Nos. 56, 60, 63, and 66). The Motion
to Dismiss (ECF No. 56) is DENIED as to Plaintiff’s claims against Colgan and Morris, but
GRANTED without prejudice as to Plaintiff’s conspiracy claim. Plaintiff is given thirty (30)
days to file a Second Amended Complaint to correct the deficiencies with regard to his
conspiracy claim. Medical Defendants’ Motions to Dismiss (ECF Nos. 60, 63, and 66) are

                                                2
     Case 2:19-cv-01385-WSS-MPK Document 106 Filed 11/16/20 Page 3 of 3




GRANTED with prejudice as to Plaintiff’s defamation and Fourteenth Amendment claims.
These claims are hereby dismissed with prejudice. Medical Defendants’ Motions to Dismiss
(ECF Nos. 60, 63, and 66) are GRANTED without prejudice for failure to state cognizable
claims for negligence and/or a third-party beneficiary. Plaintiff is given thirty (30) days to file a
Second Amended Complaint to correct the deficiencies with regard to his negligence and/or a
third-party beneficiary claims.
       IT IS FURTHER ORDERED that Plaintiff’s Motion Pursuant to Rule 1042.6 (ECF No.
71) is DENIED AS MOOT. In the event Plaintiff files a Second Amended Complaint alleging a
negligence claim, his obligation to file a certificate of merit will be addressed upon proper
motion to the Court.
                                                      BY THE COURT:


                                                      /s/ William S. Stickman IV
                                                      WILLIAM S. STICKMAN IV
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
